Citation Nr: 1545671	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  15-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen claims for entitlement to service connection for tinnitus, bilateral pes planus, a hernia, and skin cancer of the right ear.  
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus, and if so, whether service connection is warranted.  

4.  Entitlement to service connection for a hernia.  

5.  Entitlement to service connection for skin cancer of the right ear, to include as due to exposure to ionizing radiation.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran testified at a hearing before a Decision Review Officer in January 2015 and at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of those proceedings is of record.

Although the RO has reopened the Veteran's claims for service connection, the Board is required to consider the issue of finality before it can consider a claim on its merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims for service connection are reopened based on the submission of new and material evidence.  However, as further development is required, the issues of service connection for skin cancer, to include as due to ionizing radiation and service connection for a hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2003 rating decision that denied the Veteran's claims for service connection was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence received since July 2003, including medical records and hearing testimony is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claims.

3.  The evidence of record does not show that the Veteran's tinnitus was present during service or for many years thereafter and or that it is otherwise etiologically related to service.

4.  The evidence of record does not show that the Veteran's bilateral pes planus was present during service or for many years thereafter and or that it is otherwise etiologically related to service.



CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for tinnitus, bilateral pes planus, a hernia, and skin cancer of the right ear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
3.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and material evidence claims require VA to notify the claimant of: (1) the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) the specific evidence required to substantiate the elements for service connection that were found insufficient in the prior denial; and (3) general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2012 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA treatment records and private treatment records have been obtained and considered.  

With regard to the Veteran's service treatment records, both the Veteran and VA have attempted to obtain the records from the National Personnel Records Center.  However, it appears that the Veteran's records were destroyed in a 1973 fire at the National Archives and Records Administration and are therefore unavailable for review.  A December 2014 letter notified the Veteran of the inability to obtain the service treatment records in question and the steps previously taken.  The Veteran was also advised he could supplement the record through lay statements and substitute other adequately identified records for the service treatment records.  The Board finds that the applicable notice provisions have been satisfied and that further remand would be unlikely to result in production of the missing records.  38 C.F.R. § 3.159(e).  

In situations such as this, where service records have been lost or destroyed, the threshold for allowance of a claim is not lowered; and there is no presumption, either in favor of or against the claimant.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case, because as explained below, there is no credible indication of an in-service disease or injury to which the disabilities may relate.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and a RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the RO hearing, the DRO asked questions concerning the Veteran's treatment during and following service and whether any further records might be available that might help substantiate his claim.

Likewise the VLJ who chaired the Board hearing described the elements necessary for service connection and asked questions of the Veteran and his spouse regarding the nature of the Veteran's symptoms and duties during service and his treatment following service. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, both the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board thus finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

II.  New and Material Evidence

The Veteran's initial claims for service connection were denied in a July 2003 rating decision.  The Veteran did not file a notice of disagreement to the rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 2003 decision, new evidence has been received, including medical records concerning his hernia condition and hearing testimony concerning his other conditions.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claims for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



III.  Law - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

IV.  Analysis  

1.  Tinnitus

At his RO hearing the Veteran testified that he complained of tinnitus during service as he was exposed to jet engine and rocket engine noise.  The Veteran also testified that he had been diagnosed with tinnitus by VA and Scripps hospital. 

At his Board hearing the Veteran stated that he did not notice any tinnitus during service or until years later as he got older.  He also testified that he was first diagnosed with tinnitus around 1972. 

Treatment records are void of any complaints, diagnosis or treatment for tinnitus.  July 2011 treatment records show the Veteran denied ear pain or tinnitus. 

The Board does not find that the Veteran meets the requirements for service connection for tinnitus.  Although the Veteran is competent to report tinnitus, his testimony as to the onset and duration of the condition has been contradictory.  At his RO hearing he testified that the condition began during service and at his Board hearing the Veteran testified that the condition did not begin until many years after service.  As such, the Board does not find the Veteran's statements on the matter to be credible.  Furthermore, the Veteran's statements that he has been diagnosed with tinnitus by VA and Scripps are not supported by the record, which, as noted above does not contain complaints, diagnosis or treatment for tinnitus.  Finally, the Veteran's military occupational specialty of clerk/typist is not one for which hazardous levels of noise exposure is obvious.

Given the lack of competent, credible evidence showing an in service occurrence of tinnitus or of a continuity of the condition since service, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Bilateral Pes Planus

The Veteran contends that he suffered "pes planus bilateral arch injuries" during basic training.  The Veteran's wife states that he complained of feet pain after basic training.  

A February 1986 treatment note stated that the Veteran was suffering from right heel pain that had come on recently and was improved slightly with a make-shift heel pad.  X-rays of the right foot were negative and the Veteran was diagnosed with plantar fasciitis of the right foot.  

At a July 1993 physical examination no complaints were made of any foot condition and no problems were found with the Veteran's extremities.

June 1995 and July 1998 treatment records note bilateral pes planus.  No treatment is prescribed and no mention of arch supports or inserts is found. 

At an August 1998 consultation the Veteran reported to his treatment provider that he had flat feet all his life. 

At his RO hearing the Veteran stated he was diagnosed and treated for pes planus during basic training in 1954 after his arches collapsed from marching. 

At his Board hearing the Veteran testified that his arches collapsed during basic training, causing his pes planus, for which he was treated with arch supports and therapy during and since service. 

The Board does not find that the Veteran meets the criteria for service connection for pes planus.  The Veteran is competent to report on his pes planus, however his statements concerning the onset of his condition have been contradictory.  Since filing his claim for service connection, the Veteran has testified that his flatfoot condition began during service.  However, prior to the filing of his claim, the Veteran told his private treatment provider that he had had the condition all his life.  The supporting statements from the Veteran's wife indicate foot pain following basic training but do not indicate a diagnosis of flatfoot or an in-service injury.  As there is no credible evidence of the Veteran's pes planus beginning during service the criteria for service connection have not been established.  38 C.F.R. § 3.303.





ORDER

New and material evidence having been received, the Veteran's claims for service connection are reopened.

Service connection for tinnitus is denied.
 
Service connection for bilateral pes planus is denied.
 

REMAND

The Veteran filed a supplemental claim for service connection for skin cancer of the right ear based on new and material evidence in August 2012.  It does not appear from the record that the Veteran was ever furnished VCAA-compliant notice with regard to this.  As such, the claim must be remanded so that proper notice can be provided.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he was struck by a rifle butt during basic training which led to what was subsequently diagnosed as a hiatal hernia.  Treatment records have alternately described the Veteran as having an epigastric hernia, a ventral hernia, and a hiatal hernia.  As the record is unclear as to the precise nature of the Veteran's hernia, whether it is observable by a lay person, or even whether there is more than one hernia, an examination is in order to clarify the issue.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  Any outstanding VA treatment records should be obtained as well. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice concerning his claim for service connection for skin cancer, to include as due to ionizing radiation.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hernia or skin cancer conditions.  Notify the Veteran that any records documenting ongoing treatment for either condition should be identified or submitted.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  Obtain and associate any VA treatment records generated since July 2014 that pertain to the Veteran's appeal. 

4.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to assess his hernia condition.  After clarifying the nature of the Veteran's hernia, the examiner is requested to opine as to:

a) whether the Veteran's hernia is of a type that would be observable to a layperson, and 

b) whether the Veteran's hernia is of a type that would likely be caused as a result of a strike from a rifle butt in the 1950's.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


